Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on February 25, 2022 is acknowledged.  Claim 2-4, 6-7, 18, 22-23, 25-28 were canceled and claims 2, 5, 8-21 and 24 are pending in the instant application.  
The restriction requirement was deemed proper and made final in a previous office action.  Claims 9, 11-12 remain withdrawn from further consideration as being drawn to a non-elected species.  Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are examined on the merits in this office action.
. 
Maintained Objection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are/remain rejected under 35 U.S.C. 103 as being unpatentable over NIH Clinical Trials (Published online December 18, 2012, Clinical Trial NCT01396213, cited in Applicant’s IDS) in view of Paterson  (US8168594 B2, cited in Applicant’s IDS), and Fasano (US8034776 B2, cited in Applicant’s IDS) and Leffler (Am J Gastroenterol 2012; 107:1554–1562; doi: 10.1038/ajg.2012.211; published online 24 July 2012).
	NIH Clinical Trials teaches a method of treatment of patients with celiac disease who have persistent symptoms despite being on a gluten free diet comprising administering Larazotide.  Regarding claim 1, NIH Clinical Trials teaches administering Larazotide at a concentration of 0.5 mg (see page 1, Intervention).  Regarding claims 1, 8, 10, 13, 15-16, NIH Clinical Trials teaches that the patients have symptoms including diarrhea, nausea, stomach pain, bloating and a GI symptoms rating scale equal to or more than 2.0 (see page 2, criteria). Regarding claim 5, NIH Clinical Trials teaches wherein the Larazotide is the Acetate form (see Purpose, page 1).  NIH Clinical Trials teaches that the patient must have been on a gluten-free diet for at least 12 months (see criteria, page 2). Regarding claim 21, NIH Clinical Trials teaches a 3 month treatment period (see Primary Outcome measures, page 2).
	NIH Clinical Trials is silent to the composition being released in the (i) duodenum and jejunum via separate beads populations of beads (two populations of beads that release 70% of the drug by 60 minutes for first population and 30-90 for second population), (ii) being administered about 3 times per day and a dosage of about 0.25 mg of Larazotide. 
	However, Paterson teaches a method of treating celiac disease comprising administering Larazotide (SEQ ID NO:1) to the duodenum of the patient; wherein the peptide is formulated as an oral dosage, delayed-release composition that contains peptide-coated beads that are stable in gastric fluid and unstable in intestinal fluid so as to substantially release the peptide in the duodenum (see claim 1).  Paterson further teaches  wherein the peptide-coated beads comprise a pH-dependent coating to effect release of the peptide in the duodenum (see claim 3) and wherein the composition further comprises a second plurality of beads comprising a coating containing the peptide, and comprising a pH-dependent coating to effect release of the peptide in the jejunum of the patient (see claim 13).  Regarding claim 1, Paterson teaches wherein at least 70% of the peptide is released upon exposure for 60 minutes to intestinal fluid having a pH of greater than 5 (see claim 5) and the second set of beads releases about 30 minutes after the first set of beads (see claim 14).   Paterson teaches wherein the composition can be administered one to several times a day (see column 18, lines 45-46) meeting the limitations of about 3 times per day.  Regarding claim 24, Paterson teaches wherein the composition is administered prior to eating (see column 18, line 50).  
Fasano teaches a method of for treatment celiac disease on a gluten-free diet comprising administering to a patient in need thereof a therapeutic amount of a peptide antagonist of zonulin wherein said peptide antagonist may be GGVLVQPG (SEQ ID NO:15; Claim 1).  Fasano teaches that the peptide is administered three times daily prior to meal so as to block intestinal permeability and immune activation. Fasano further teaches a significant reduction in symptoms in the group receiving AT-1001 throughout the course of the study, suggesting a protective effect for the drug. Specifically, every CD-related symptom (see table 3) except vomiting was more frequently experienced by patients assigned to the placebo group compared to those belonging to the AT-1001 group, with diarrhea achieving statistical significance (see table 3).  Fasano teaches a dosage of 0.25 mg to 8 mg of the peptide (see claims 1 and 7, see figure 11) and multi-particulate beads with a dose of 0.25 mg of AT-1001 (see column 23, lines 65-67).  Fasano teaches a reduction of symptoms with the dose of 0.25 mg (see Table 17, Figures 15-17).  
Leffler teaches administering 0.25, 1, 4 and 8 mg of Larazotide acetate three times per day with and without gluten challenge for 14 days (see abstract).  Leffler teaches “Patients ingested study medication capsules three times daily 15 min before meals. Larazotide acetate capsules contained enteric-coated multi-particulate beads” (see page 107, left column, second paragraph).  Leffler further teaches that the 0.25 and 4.0 mg doses of larazotide acetate showed statistically significant reduction of gastrointestinal symptom severity worsening wherein the higher dosages did not (see page 1558, left column, first paragraph, figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Larazotide in a time release formulation comprising two sets of beads for delivery to the duodenum and jejunum (as taught by Paterson).  One of ordinary skill in the art would have been motivated to do so given that this will allow for more specific targeting of the therapeutic to areas of the intestines that are most affected with celiac disease and for a more extended release of the therapeutic for longer duration of action.  There is a reasonable expectation of success given that Paterson shows successful timed release of the therapeutic in the duodenum and jejunum of the small intestine for treatment of celiac disease.
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of NIH Clinical trials for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Furthermore, it would have been obvious to try 0.25 mg as taught by Fasano and Leffler in the method of NIH clinical trials given that the skilled artisan would have expected success in using 0.25 mg of larazotide for treatment of Celiac disease and symptoms thereof given that both Leffler and Fasano teaches the effectiveness at this dosage.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine dosage of Larazotide to administer for treating celiac disease, and there were a limited number of dosages available to do so, for example known dosages include 0.25, 0.5, 1.0 mg, 4 and 8. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful. it would have been obvious to try 0.25 mg as taught by Fasano and Leffler in the method of NIH clinical trials given that the skilled artisan would have expected success in using 0.25 mg of larazotide for treatment of Celiac disease and symptoms thereof given that both Loffler and Fasano teaches the effectiveness at this dosage.
The limitations found in claim 10 “wherein the patient is experiencing a least one CeD PRO non-GI domain symptom”; claim 13 “wherein the patient is experiencing one or more CeD PRO…”;  claim 14 “wherein upon treatment the patient experiences…; claims 15-16 “wherein the patient scores at least 2…”; claim 17 "wherein the patient experiences at least about 5 bowel..”; claim 19 “wherein the patient experiences at least about 4 diarrhea or loose stools…” and claim 20 “wherein the patient experiences greater than or equal to 3 diarrhea or loose stools…” are considered functional limitations that will inherently occur as a result of practicing the method of NIH Clinical Trials in view of Paterson, Fasano and Leffler.  The combined references teach the same active method steps, same patient population and administering the same compound, thus, the method would inherently have the same effect or results. 

Response to Applicant’s Arguments
Applicant argues “It is respectfully submitted that the Office Action does not set forth a prima facie case of obviousness for an "obvious-to-try" standard, because the Examiner has not provided factual findings relating to: (1)    whether there is a finite number of identified, predictable potential solutions to the recognized need or problem, and  (2)    whether one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.”  Applicant further argues there is not a finite number of options and no reasonable expectation of success. Clearly, one of skill in the art would understand the complex issues associated with treating different celiac disease populations. Thus, one of skill in the art would have no reasonable expectation of success in choosing a particular dosage of larazotide for treating symptomatic celiac disease that is non-responsive to a gluten-free diet as claimed.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that there is a motivation to try the lower dosage of larazotide.  In particular, it would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of NIH Clinical trials for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.  Thus, a teaching, suggestion and motivation were provided for using the lower dose of larazotide.  An additional rationale, obvious to try, was also provided for use of the lower dosage. 
As stated above, based on the prior art, there are a finite number of dosages to try including  0.25, 0.5, 1.0 mg, 4 and 8. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful. It would have been obvious to try 0.25 mg as taught by Fasano and Leffler in the method of NIH clinical trials given that the skilled artisan would have expected success in using 0.25 mg of larazotide for treatment of Celiac disease and symptoms thereof given that both Loffler and Fasano teaches the effectiveness at this dosage.  As stated above,  there is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.  There is a reasonable expectation that 0.25 mg of Larazotide will be effective at treating Celiac disease and symptoms thereof based on the teachings of Leffler and Fasano.  Regarding Applicant’s arguments that “one of skill in the art would understand the complex issues associated with treating different celiac disease populations”, the Examiner respectfully disagrees given that NIH Clinical Trials specifically teaches a method of treatment of patients with celiac disease who have persistent symptoms despite being on a gluten free diet comprising administering Larazotide.
Applicant argues that “Fasano at Table 17 and Figures 15-17 for the proposition that Fasano teaches reduction of symptoms with the lower dose of 0.25 mg, but the overall conclusion from the administration of doses 0.25, 1, 4, and 8 mg in Fasano is: "Ad-hoc analyses demonstrate dose dependent response through 4 mg." Given this explicit conclusion from Fasano, one of skill in the art would not select 0.25 mg, nor look to Table 17 or Figures 15-17 of Fasano for comparison of results among the different dosages because these data depictions do not delineate between the different doses.
Applicant’s arguments have been fully considered but not found persuasive. As stated above, It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of NIH Clinical trials for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.  The Examiner disagrees that one of skill in the art would not have selected 0.25 mg given the teachings of Leffler and Fasano.  Fasano specifically teaches using the lower dosage 0.25 mg (see Figure 11, column 19, lines 1-6, column 23, lines 65-67).  Fasano teaches a reduction of symptoms with doses from 0.25 up to 8 mg (see Table 17, Figures 15-17).  The Examiner acknowledges that the figures don’t differentiate the doses, however, Fasano does teach “AT-1001 appears to be not systemically available at therapeutic doses, as all plasma concentrations were BLQ” (see column 17, lines 54-55). Furthermore, Leffler teaches that the 0.25 and 4.0 mg doses of larazotide acetate showed statistically significant reduction of gastrointestinal symptom severity worsening wherein the higher dosages did not (see page 1558, left column, first paragraph, figure 3).  Thus, the combination of Fasano and Leffler teach .25 mg of Larazotide and Leffler teaches .25 mg reduced GI symptoms in patients with celiac disease.
Applicant argues “administration of the 1 mg dose did not result in a statistically significant reduction of gastrointestinal symptom severity, and the results include very large statistical error. Accordingly, the Office has provided no evidence of motivation for one of ordinary skill in the art to choose to administer the lowest taught dose of larazotide to celiac patients that are non- responsive to a gluten-free diet. Further, the fact that administration of a 1 mg dose did not exhibit results of symptom amelioration (see Leffler), while 0.25 mg and 4 mg are described as having an effect albeit with large statistical error (in a different patient population than that claimed), is evidence of unpredictability. Thus, no reasonable expectation of success can be gleaned from Fasano or Leffler, alone or in combination.
Applicant’s arguments have been fully considered but not found persuasive.  As stated above, 
Leffler teaches “the 0.25 and 4.0 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening. The 4- and 8-mg doses of larazotide acetate did not show statistically significant prevention of gastrointestinal symptom severity worsening (P=0.067 and 0.329, respectively)” (see page 1558, first paragraph).  Even though the 1 mg does not show a statistically significant difference in Figure 3, this does not teach away from using the 0.25 mg of larazotide. MPEP 2123 states “Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of NIH Clinical trials for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,241,969 in view of NIH Clinical Trials (reference cited in above rejection),  Fasano (US8034776 B2, cited previously) and Leffler (Am J Gastroenterol 2012; 107:1554–1562; doi: 10.1038/ajg.2012.211; published online 24 July 2012). 
Instant Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are drawn to “A method for treating celiac disease, comprising: administering a composition containing about 0.25 mg of Larazotide to a symptomatic celiac disease patient on a gluten-free diet, the symptoms comprising abdominal domain symptoms selected from abdominal pain, abdominal cramping, bloating and gas, the composition releasing the Larazotide in the duodenum and jejunum (via two sets of coated bead at different times, claim 1, 70% at 60 minutes, 70% of second population between 30-90 minutes), and the composition being administered about 3 times per day for at least we weeks (see claim 21).  The instant application further claims administration prior to meals (claim 24).
US Patent No. 9,241,969  claims a method of for treatment celiac disease comprising: administering a peptide having the amino acid sequence of SEQ ID NO:1 (which is identical to larazotide) to the duodenum of the patient; wherein the peptide is formulated as an oral dosage, delayed-release composition that contains peptide-coated beads having a delayed release coating that is a 1:1 co-polymer of methacrylic acid and ethyl acrylate and which is stable in gastric fluid and unstable in near neutral to alkaline environments so as to release peptide in the duodenum, and wherein at least 70% of the peptide in said beads is released upon exposure for 90 minutes to simulated intestinal fluid having a pH of greater than 5, and wherein the beads contain 0.1 to 0.8% by weight of said peptide. US Patent No. 9,241,969 discloses administering three times a day (see paragraph 0076, specification).  US Patent No. 9,241,969  discloses administration to the duodenum (see claim 9) and jejunum (claim 8) and 1 ug to 100 ug (see claims 11-14).
The difference between US Patent No. 9,241,969  and the instant claims is that US Patent No. 9,241,969  is silent to treatment of a patient that is on a gluten free diet but still has symptoms and 12 weeks of treatment and a dosage of 0.25 mg.
However, NIH Clinical Trials teaches a method of treatment of patients with celiac disease who have persistent symptoms despite being on a gluten free diet comprising administering Larazotide.  Regarding claim 1, NIH Clinical Trials teaches administering Larazotide at a concentration of 0.5 mg (see page 1, Intervention).  Regarding claims 1, 15-16, NIH Clinical Trials teaches that the patients have symptoms including diarrhea, nausea, stomach pain, bloating and a GI symptoms rating scale equal to or more than 2.0 (see page 2, criteria). Regarding claim 5, NIH Clinical Trials teaches wherein the Larazotide is the Acetate form (see Purpose, page 1).  Regarding claim 6, NIH Clinical Trials teaches that the patient must have been on a gluten-free diet for at least 12 months (see criteria, page 2). NIH Clinical Trials teaches a 3 month treatment period (see Primary Outcome measures, page 2).
Fasano teaches a method of for treatment celiac disease on a gluten-free diet comprising administering to a patient in need thereof a therapeutic amount of a peptide antagonist of zonulin wherein said peptide antagonist may be GGVLVQPG (SEQ ID NO:15; Claim 1).  Fasano teaches that the peptide is administered three times daily prior to meal so as to block intestinal permeability and immune activation.  Fasano teaches of oral dosage compositions for small intestine delivery wherein the composition is in capsule form containing enteric coated, multi-particulate beads which are well known in the art for preventing release of the active agent in the stomach and allowing the active agent to be released in the small intestines (see column 7, lines 24-26, column 21, lines 32-35).  Fasano teaches a dosage of 0.25 mg to 8 mg of the peptide (see claims 1 and 7, see figure 11) and multi-particulate beads with a dose of 0.25 mg of AT-1001 (see column 23, lines 65-67).  Fasano teaches a reduction of symptoms with the lower dose of 0.25 mg (see Table 17, Figures 15-17).  
Leffler teaches administering 0.25, 1, 4 and 8 mg of Larazotide acetate three times per day with and without gluten challenge for 14 days (see abstract).  Leffler teaches “Patients ingested study medication capsules three times daily 15 min before meals. Larazotide acetate capsules contained enteric-coated multi-particulate beads” (see page 107, left column, second paragraph).  Leffler further teaches that the 0.25 and 4.0 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher dosages did not (see page 1558, left column, first paragraph, figure 3).
It would have been obvious before the effective filing date of the claimed invention to treat any patient with celiac disease including those with symptoms and nonresponsive to gluten free diet with Larazotide.  One of ordinary skill in the art would have been motivated to do so given that (i) NIH Clinical Trial specifically teaches use of the same drug (larazotide) for treatment of celiac patients that are nonresponsive to gluten free diets and that Larazotide works via blocking intestinal permeability and immune activation which would be beneficial in any patient with celiac disease. 
Furthermore, it would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of US Patent No. 9241969 for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 9,241,969 and vice versa.

Response to Applicant’s Arguments
Applicants argue that “None of the reference patents claim treatment of a symptomatic celiac disease patient that is non-responsive to a GFD, and where larazotide is administered at the dose and regimen currently claimed. Further, when such claims and the prior art are taken as a whole it would have been non-obvious to one of ordinary skill in the art that a dose of larazotide or larazotide salt of only 0.25 mg would be effective in a patient population having persistent GI inflammatory symptoms, as recited in the instant claims.”
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner disagrees that none of the reference claims teach treatment of symptomatic celiac disease that is non-responsive to GFD.  NIH Clinical Trials teaches a method of treatment of patients with celiac disease who have persistent symptoms despite being on a gluten free diet comprising administering Larazotide.  NIH Clinical Trials teaches administering Larazotide at a concentration of 0.5 mg (see page 1, Intervention).  NIH Clinical Trials teaches that the patients have symptoms including diarrhea, nausea, stomach pain, bloating and a GI symptoms rating scale equal to or more than 2.0 (see page 2, criteria). NIH Clinical Trials teaches wherein the Larazotide is the Acetate form (see Purpose, page 1).  NIH Clinical Trials teaches that the patient must have been on a gluten-free diet for at least 12 months (see criteria, page 2). NIH Clinical Trials teaches a 3 month treatment period (see Primary Outcome measures, page 2).
Fasano teaches a method of for treatment celiac disease on a gluten-free diet comprising administering to a patient in need thereof a therapeutic amount of a peptide antagonist of zonulin wherein said peptide antagonist may be GGVLVQPG (SEQ ID NO:15; Claim 1).  Fasano teaches that the peptide is administered three times daily prior to meal so as to block intestinal permeability and immune activation.  Fasano teaches of oral dosage compositions for small intestine delivery wherein the composition is in capsule form containing enteric coated, multi-particulate beads which are well known in the art for preventing release of the active agent in the stomach and allowing the active agent to be released in the small intestines (see column 7, lines 24-26, column 21, lines 32-35).  Fasano teaches a dosage of 0.25 mg to 8 mg of the peptide (see claims 1 and 7, see figure 11) and multi-particulate beads with a dose of 0.25 mg of AT-1001 (see column 23, lines 65-67).  Fasano teaches a reduction of symptoms with the lower dose of 0.25 mg (see Table 17, Figures 15-17).  
Leffler teaches administering 0.25, 1, 4 and 8 mg of Larazotide acetate three times per day with and without gluten challenge for 14 days (see abstract).  Leffler teaches “Patients ingested study medication capsules three times daily 15 min before meals. Larazotide acetate capsules contained enteric-coated multi-particulate beads” (see page 107, left column, second paragraph).  Leffler further teaches that the 0.25 and 4.0 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher dosages did not (see page 1558, left column, first paragraph, figure 3).
It would have been obvious before the effective filing date of the claimed invention to treat any patient with celiac disease including those with symptoms and nonresponsive or refractory to gluten free diet with Larazotide.  One of ordinary skill in the art would have been motivated to do so given that (i) NIH Clinical Trial specifically teaches use of the same drug (larazotide) for treatment of celiac patients that are nonresponsive to gluten free diets and that Larazotide works via blocking intestinal permeability and immune activation which would be beneficial in any patient with celiac disease. 
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of US Patent No. 9241969 for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Furthermore, it would have been obvious to try 0.25 mg as taught by Fasano and Leffler in the method of NIH clinical trials given that the skilled artisan would have expected success in using 0.25 mg of larazotide for treatment of Celiac disease and symptoms thereof given that both Leffler and Fasano teaches the effectiveness at this dosage.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine dosage of Larazotide to administer for treating celiac disease, and there were a limited number of dosages available to do so, for example known dosages include 0.25, 0.5, 1.0 mg, 4 and 8. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful. it would have been obvious to try 0.25 mg as taught by Fasano and Leffler in the method of NIH clinical trials given that the skilled artisan would have expected success in using 0.25 mg of larazotide for treatment of Celiac disease and symptoms thereof given that both Loffler and Fasano teaches the effectiveness at this dosage.

Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,279,807 in view of NIH Clinical Trials (reference cited in above rejection),  Fasano (US8034776 B2, cited previously), Paterson  (US8168594 B2) and Leffler (Am J Gastroenterol 2012; 107:1554–1562; doi: 10.1038/ajg.2012.211; published online 24 July 2012). 
Instant Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are drawn to “A method for treating celiac disease, comprising: administering a composition containing about 0.25 mg of Larazotide to a symptomatic celiac disease patient on a gluten-free diet, the symptoms comprising abdominal domain symptoms selected from abdominal pain, abdominal cramping, bloating and gas, the composition releasing the Larazotide in the duodenum and jejunum (via two sets of coated bead at different times, claim 1, 70% at 60 minutes, 70% of second population between 30-90 minutes), and the composition being administered about 3 times per day for at least we weeks (see claim 21).  The instant application further claims administration prior to meals (claim 24).
US Patent No. 9,279,807 claims A method for treating celiac disease in a celiac patient on a gluten-free diet, comprising: administering to the luminal surface of the duodenum of the patient a peptide having the amino acid sequence of SEQ ID NO:15 (Larazotide Acetate), the peptide being administered at least three times daily prior to a meal so as to block persistent intestinal permeability and immune activation, wherein the peptide is administered in an oral dosage capsule comprising enteric-coated multiparticulate beads that are stable in gastric fluid but unstable in intestinal fluid so as to release peptide at the duodenum (see claim 1).  US Patent No. 9,279,807 claims a dosage of .25-8 mg (See claim 6).
The difference between US Patent No. 9,279,807 and the instant claims is that US Patent No. 9,279,807 is silent to treatment of a patient that is on a gluten free diet but still has symptom; 12 weeks months of treatment; a dosage of 0.25 mg and administering two sets of beads one that delivers to duodenum and one that delivers to jejunum.
However, NIH Clinical Trials teaches a method of treatment of patients with celiac disease who have persistent symptoms despite being on a gluten free diet comprising administering Larazotide.  NIH Clinical Trials teaches administering Larazotide at a concentration of 0.5 mg (see page 1, Intervention).  NIH Clinical Trials teaches that the patients have symptoms including diarrhea, nausea, stomach pain, bloating and a GI symptoms rating scale equal to or more than 2.0 (see page 2, criteria). NIH Clinical Trials teaches that the patient must have been on a gluten-free diet for at least 12 months (see criteria, page 2). NIH Clinical Trials teaches a 3 month treatment period (see Primary Outcome measures, page 2).
Paterson teaches a method of treating celiac disease comprising administering Larazotide (SEQ ID NO:1) to the duodenum of the patient; wherein the peptide is formulated as an oral dosage, delayed-release composition that contains peptide-coated beads that are stable in gastric fluid and unstable in intestinal fluid so as to substantially release the peptide in the duodenum (see claim 1).  Paterson further teaches  wherein the peptide-coated beads comprise a pH-dependent coating to effect release of the peptide in the duodenum (see claim 3) and wherein the composition further comprises a second plurality of beads comprising a coating containing the peptide, and comprising a pH-dependent coating to effect release of the peptide in the jejunum of the patient (see claim 13).  Paterson teaches wherein the composition can be administered one to several times a day (see column 18, lines 45-46) meeting the limitations of about 3 times per day.  Regarding claim 24, Paterson teaches wherein the composition is administered prior to eating (see column 18, line 50).
Fasano teaches a method of for treatment celiac disease on a gluten-free diet comprising administering to a patient in need thereof a therapeutic amount of a peptide antagonist of zonulin wherein said peptide antagonist may be GGVLVQPG (SEQ ID NO:15; Claim 1).  Fasano teaches that the peptide is administered three times daily prior to meal so as to block intestinal permeability and immune activation. Fasano further teaches a significant reduction in symptoms in the group receiving AT-1001 throughout the course of the study, suggesting a protective effect for the drug. Specifically, every CD-related symptom (see table 3) except vomiting was more frequently experienced by patients assigned to the placebo group compared to those belonging to the AT-1001 group, with diarrhea achieving statistical significance (see table 3). Fasano teaches a dosage of 0.25 mg to 8 mg of the peptide (see claims 1 and 7, see figure 11) and multi-particulate beads with a dose of 0.25 mg of AT-1001 (see column 23, lines 65-67).  Fasano teaches a reduction of symptoms with the lower dose of 0.25 mg (see Table 17, Figures 15-17).  
Leffler teaches administering 0.25, 1, 4 and 8 mg of Larazotide acetate three times per day with and without gluten challenge for 14 days (see abstract).  Leffler teaches “Patients ingested study medication capsules three times daily 15 min before meals. Larazotide acetate capsules contained enteric-coated multi-particulate beads” (see page 107, left column, second paragraph).  Leffler further teaches that the 0.25 and 4.0 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher dosages did not (see page 1558, left column, first paragraph, figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Larazotide in a time release formulation comprising two sets of beads for delivery to the duodenum and jejunum (as taught by Paterson).  One of ordinary skill in the art would have been motivated to do so given that this will allow for more specific targeting of the therapeutic to areas of the intestines that are most affected with celiac disease.  There is a reasonable expectation of success given that Paterson shows successful release of the therapeutic in the duodenum and jejunum of the small intestine for treatment of celiac disease.
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of US Patent No.9279807 for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Furthermore, it would have been obvious to treat patients with refractory disease to lessen the GI symptoms (diarrhea and frequency of bowel movements) of celiac disease as taught by Fasano.  It would have been obvious before the effective filing date of the claimed invention to treat any patient with celiac disease including those with symptoms and nonresponsive or refractory to gluten free diet with Larazotide.  One of ordinary skill in the art would have been motivated to do so given that (i) NIH Clinical Trial specifically teaches use of the same drug (larazotide) for treatment of celiac patients that are nonresponsive to gluten free diets and that Larazotide works via blocking intestinal permeability and immune activation which would be beneficial in any patient with celiac disease. 
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 9,279,807 and vice versa.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,582,603 B2 in view of NIH Clinical Trials (reference cited in above rejection),  Fasano (US8034776 B2, cited previously), Paterson  (US8168594 B2) and Leffler (Am J Gastroenterol 2012; 107:1554–1562; doi: 10.1038/ajg.2012.211; published online 24 July 2012). 
Instant Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are drawn to “A method for treating celiac disease, comprising: administering a composition containing about 0.25 mg of Larazotide to a symptomatic celiac disease patient on a gluten-free diet, the symptoms comprising abdominal domain symptoms selected from abdominal pain, abdominal cramping, bloating and gas, the composition releasing the Larazotide in the duodenum and jejunum (via two sets of coated bead at different times, claim 1, 70% at 60 minutes, 70% of second population between 30-90 minutes), and the composition being administered about 3 times per day for at least we weeks (see claim 21).  The instant application further claims administration prior to meals (claim 24).
US Patent No. 7,582,603 B2 claims A method for treating or inhibiting intestinal inflammation comprising administering to a subject in need of such treatment, a pharmaceutical composition comprising an effective amount of a peptide, the amino acid sequence of the peptide consisting of SEQ ID NO:15 (which is identical to Larazotide) (see claim 1).   US Patent No. 7,582,603 B2 further claims wherein the patient has celiac disease and formulated for delivery to small intestine (see claim 5).
The difference between US Patent No. 7,582,603 B2 and the instant claims is that US Patent 7,582,603 B2 is silent to treatment of a patient that is on a gluten free diet but still has symptoms; 3 months of treatment; a dosage of 0.25 mg and administering two sets of beads one that delivers to duodenum and one that delivers to jejunum.
The teachings of NIH Clinical Trials in view of Paterson, Fasano and Leffler are described in the above rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Larazotide in a time release formulation comprising two sets of beads for delivery to the duodenum and jejunum (as taught by Paterson).  One of ordinary skill in the art would have been motivated to do so given that this will allow for more specific targeting of the therapeutic to areas of the intestines that are most affected with celiac disease.  There is a reasonable expectation of success given that Paterson shows successful release of the therapeutic in the duodenum and jejunum of the small intestine for treatment of celiac disease.
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of US Patent No.7582603 for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Furthermore, it would have been obvious to treat patients with refractory disease to lessen the GI symptoms (diarrhea and frequency of bowel movements) of celiac disease as taught by Fasano.  It would have been obvious before the effective filing date of the claimed invention to treat any patient with celiac disease including those with symptoms and nonresponsive or refractory to gluten free diet with Larazotide.  One of ordinary skill in the art would have been motivated to do so given that (i) NIH Clinical Trial specifically teaches use of the same drug (larazotide) for treatment of celiac patients that are nonresponsive to gluten free diets and that Larazotide works via blocking intestinal permeability and immune activation which would be beneficial in any patient with celiac disease. 
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 7,582,603 B2 and vice versa.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,168,594 B2 in view of NIH Clinical Trials (reference cited in above rejection),  Fasano (US8034776 B2, cited previously), Paterson  (US8168594 B2) and Leffler (Am J Gastroenterol 2012; 107:1554–1562; doi: 10.1038/ajg.2012.211; published online 24 July 2012). 
Instant Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are drawn to “A method for treating celiac disease, comprising: administering a composition containing about 0.25 mg of Larazotide to a symptomatic celiac disease patient on a gluten-free diet, the symptoms comprising abdominal domain symptoms selected from abdominal pain, abdominal cramping, bloating and gas, the composition releasing the Larazotide in the duodenum and jejunum (via two sets of coated bead at different times, claim 1, 70% at 60 minutes, 70% of second population between 30-90 minutes), and the composition being administered about 3 times per day for at least we weeks (see claim 21).  The instant application further claims administration prior to meals (claim 24).
U.S. Patent No. 8,168,594 B2 claims A method for treating intestinal permeability in a celiac patient, comprising: administering a peptide comprising the amino acid sequence of SEQ ID NO:1 (which is identical to Larazotide) to the duodenum of the patient; wherein the peptide is formulated as an oral dosage, delayed-release composition that contains peptide-coated beads that are stable in gastric fluid and unstable in intestinal fluid so as to substantially release the peptide in the duodenum (see claim 1).   
The difference between US Patent No 8,168,594 B2 and the instant claims is that US Patent 8,168,594 B2 is silent to treatment of a patient that is on a gluten free diet but still has symptoms; 3 months of treatment; a dosage of 0.25 mg and administering two sets of beads one that delivers to duodenum and one that delivers to jejunum.
The teachings of NIH Clinical Trials in view of Paterson, Fasano and Leffler are described in the above rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Larazotide in a time release formulation comprising two sets of beads for delivery to the duodenum and jejunum (as taught by Paterson).  One of ordinary skill in the art would have been motivated to do so given that this will allow for more specific targeting of the therapeutic to areas of the intestines that are most affected with celiac disease.  There is a reasonable expectation of success given that Paterson shows successful release of the therapeutic in the duodenum and jejunum of the small intestine for treatment of celiac disease.
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of US Patent No.8168594 for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Furthermore, it would have been obvious to treat patients with refractory disease to lessen the GI symptoms (diarrhea and frequency of bowel movements) of celiac disease as taught by Fasano.  It would have been obvious before the effective filing date of the claimed invention to treat any patient with celiac disease including those with symptoms and nonresponsive or refractory to gluten free diet with Larazotide.  One of ordinary skill in the art would have been motivated to do so given that (i) NIH Clinical Trial specifically teaches use of the same drug (larazotide) for treatment of celiac patients that are nonresponsive to gluten free diets and that Larazotide works via blocking intestinal permeability and immune activation which would be beneficial in any patient with celiac disease. 
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 8,168,594 B2 and vice versa.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,034,776 B2 in view of NIH Clinical Trials (reference cited in above rejection),  Fasano (US8034776 B2, cited previously), Paterson  (US8168594 B2) and Leffler (Am J Gastroenterol 2012; 107:1554–1562; doi: 10.1038/ajg.2012.211; published online 24 July 2012). 
Instant Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are drawn to “A method for treating celiac disease, comprising: administering a composition containing about 0.25 mg of Larazotide to a symptomatic celiac disease patient on a gluten-free diet, the symptoms comprising abdominal domain symptoms selected from abdominal pain, abdominal cramping, bloating and gas, the composition releasing the Larazotide in the duodenum and jejunum (via two sets of coated bead at different times, claim 1, 70% at 60 minutes, 70% of second population between 30-90 minutes), and the composition being administered about 3 times per day for at least we weeks (see claim 21).  The instant application further claims administration prior to meals (claim 24).
U.S. Patent No. 8,034,776 claims A method for treating celiac disease in a celiac patient on a gluten-free diet, comprising: administering to the luminal surface of the small intestine of the patient a peptide having the amino acid sequence of SEQ ID NO:15 (AT-1001), the peptide being administered at least three times daily prior to a meal so as to block persistent intestinal permeability and immune activation (see claim 1).  US Patent No. 8034776 further claims “method for treating a celiac patient on a gluten-free diet, comprising: administering to the patient for a period of two weeks, an oral dosage formulation comprising enteric-coated beads containing from 0.25 mg to 8 mg of a peptide having the amino acid sequence of SEQ ID NO:15 (AT-1001), the formulation being administered at least three times daily about 15 minutes prior to a meal”
The difference between US Patent No. 8,034,776 and the instant claims is that US Patent . 8,034,776 is silent to treatment of a patient that is on a gluten free diet but still has symptoms; 3 months of treatment; a dosage of 0.25 mg and administering two sets of beads one that delivers to duodenum and one that delivers to jejunum.
The teachings of NIH Clinical Trials in view of Paterson, Fasano and Leffler are described in the above rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Larazotide in a time release formulation comprising two sets of beads for delivery to the duodenum and jejunum (as taught by Paterson).  One of ordinary skill in the art would have been motivated to do so given that this will allow for more specific targeting of the therapeutic to areas of the intestines that are most affected with celiac disease.  There is a reasonable expectation of success given that Paterson shows successful release of the therapeutic in the duodenum and jejunum of the small intestine for treatment of celiac disease.
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of US Patent No.8034776 for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Furthermore, it would have been obvious to treat patients with refractory disease to lessen the GI symptoms (diarrhea and frequency of bowel movements) of celiac disease as taught by Fasano.  It would have been obvious before the effective filing date of the claimed invention to treat any patient with celiac disease including those with symptoms and nonresponsive or refractory to gluten free diet with Larazotide.  One of ordinary skill in the art would have been motivated to do so given that (i) NIH Clinical Trial specifically teaches use of the same drug (larazotide) for treatment of celiac patients that are nonresponsive to gluten free diets and that Larazotide works via blocking intestinal permeability and immune activation which would be beneficial in any patient with celiac disease. 
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 8,034,776 and vice versa.


Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are/remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 8957032 B2 in view of NIH Clinical Trials (reference cited in above rejection),  Fasano (US8034776 B2, cited previously), Paterson  (US8168594 B2) and Leffler (Am J Gastroenterol 2012; 107:1554–1562; doi: 10.1038/ajg.2012.211; published online 24 July 2012). 
Instant Claims 1, 5, 8, 10, 13-17, 19-21 and 24 are drawn to “A method for treating celiac disease, comprising: administering a composition containing about 0.25 mg of Larazotide to a symptomatic celiac disease patient on a gluten-free diet, the symptoms comprising abdominal domain symptoms selected from abdominal pain, abdominal cramping, bloating and gas, the composition releasing the Larazotide in the duodenum and jejunum (via two sets of coated bead at different times, claim 1, 70% at 60 minutes, 70% of second population between 30-90 minutes), and the composition being administered about 3 times per day for at least we weeks (see claim 21).  The instant application further claims administration prior to meals (claim 24).
US Patent No. 8957032 claims “A method for treating loss of intestinal epithelial barrier integrity associated with an acute intestinal inflammatory attack in a patient having Celiac Disease, the method comprising: administering the peptide of SEQ ID NO:1 (larazotide) to the intestine of said patient a plurality of times per day for a plurality of days about 48 hours after the acute intestinal inflammatory attack, wherein the acute inflammatory attack involves factors that cause increased permeability of intestinal cells, and wherein the patient is undergoing therapy with an anti-inflammatory agent selected from an anti-inflammatory steroid or non-steroidal anti-inflammatory agent, and wherein the peptide is formulated with a delayed release coating that is substantially stable in gastric fluid and substantially unstable in intestinal fluid.  
The difference between US Patent No. 8957032 and the instant claims is that US Patent No. 8957032 is silent to treatment of a patient that is on a gluten free diet but still has symptoms; 3 months of treatment; a dosage of 0.25 mg and administering two sets of beads one that delivers to duodenum and one that delivers to jejunum.
The teachings of NIH Clinical Trials in view of Paterson, Fasano and Leffler are described in the above rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the Larazotide in a time release formulation comprising two sets of beads for delivery to the duodenum and jejunum (as taught by Paterson).  One of ordinary skill in the art would have been motivated to do so given that this will allow for more specific targeting of the therapeutic to areas of the intestines that are most affected with celiac disease.  There is a reasonable expectation of success given that Paterson shows successful release of the therapeutic in the duodenum and jejunum of the small intestine for treatment of celiac disease.
It would have been obvious to use the dosage of 0.25 mg of Larazotide taught by Leffler and Fasano administered three times a day with the method of US Patent No.8957032 for treatment of Celiac disease and symptoms thereof.  One of ordinary skill in the art would have been motivated to do so given that both Leffler and Fasano teach using 0.25 mg for the same desired outcome (treating celiac and symptoms thereof) and Leffler teaches that the lower dosage of 0.25 mg was more effective than the higher dosages.  There is a reasonable expectation of success given that Leffler teaches that the 0.25 mg doses of larazotide acetate showed statistically significant prevention of gastrointestinal symptom severity worsening wherein the higher doses did not.
Furthermore, it would have been obvious to treat patients with refractory disease to lessen the GI symptoms (diarrhea and frequency of bowel movements) of celiac disease as taught by Fasano.  It would have been obvious before the effective filing date of the claimed invention to treat any patient with celiac disease including those with symptoms and nonresponsive or refractory to gluten free diet with Larazotide.  One of ordinary skill in the art would have been motivated to do so given that (i) NIH Clinical Trial specifically teaches use of the same drug (larazotide) for treatment of celiac patients that are nonresponsive to gluten free diets and that Larazotide works via blocking intestinal permeability and immune activation which would be beneficial in any patient with celiac disease. 
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 8957032 and vice versa.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654